815 F.2d 81
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John Robert VAUGHN, Petitioner-Appellant,v.John REES, Warden, and Attorney General of Kentucky,Respondents-Appellees.
No. 86-5797.
United States Court of Appeals, Sixth Circuit.
Feb. 5, 1987.

1
Before LIVELY, Chief Judge, RYAN, Circuit Judge, and JOINER, District Judge.*

ORDER

2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of petitioner's motion for counsel, motion to proceed in forma pauperis and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
It appears from the record that petitioner pled guilty to second degree manslaughter in 1983 and was sentenced to ten years imprisonment.  In his habeas corpus petition he alleged ineffective assistance of counsel and that he was denied an evidentiary hearing on his motion to vacate sentence.  Petitioner has appealed from the district court's order adopting the magistrate's report and recommendation and dismissing his habeas corpus petition.  It appears from a review that the district court did not err in dismissing the habeas corpus petition.


4
It is ORDERED that the motions for counsel and in forma pauperis be denied and the decision of the district court affirmed for the reasons stated in the June 25, 1986, magistrate's report and recommendation.  Rule 9(d)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles F. Joiner, Senior Judge, U.S. District Judge for the Eastern District of Michigan, sitting by designation